Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 12/30/2021, has been entered into the record. 
Claims 1-19 are presented for examination.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  Independent claims 1 and 9 repeat the exact same amended limitation into these claims.  The duplicate limitation should be deleted.  Claims 2-8 and 10-14 are objected to because of their dependence on an objected claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendments to independent claims 1, 9 and 15 contain subject matter which was not described in the specification in such a way as to reasonably convey that the applicant had possession of the claimed invention.  Specifically, the Applicant’s figures show a luminous layer 80 and teach that this luminous layer is conventional in the art.  However, the Applicant’s disclosure does not teach that the luminous layer fully fills the pixel hole and has a top surface flush with a top surface of the first thin film encapsulation layer because, as is well known in the art a luminous layer of a pixel comprises a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. No. 2015/0048330 A1) in view of Wan et al. (CN-108615752-A), hereafter referred to as Wan.

As to claim 1, Kang discloses an OLED display panel (fig 1 and [0028]) comprising:
a base substrate (fig 3, 100; [0030]);
a thin film transistor array layer (array layer of TFT1 and [0043]-[0049]) disposed on the base substrate (100);
a planarization layer (208; [0050]) disposed on the thin film transistor array layer (TFT1 array layer);

a thin film encapsulation layer (fig 3, 213 and 400; [0033]-[0034]; [0057]) comprising a first thin film encapsulation layer (213) and a second thin film encapsulation layer (400), wherein the first thin film encapsulation layer (213) is disposed on the planarization layer (208) and positioned at an edge of the planarization layer (top edge of 208), the first thin film encapsulation layer (213) covers a side surface of the luminous layer (214), a pixel hole (opening in layer 213 with OLED1 therein) is provided in a middle portion (middle portion shown in figure 3) of the first thin film encapsulation layer (layer 213), and the second thin film encapsulation layer (400) is disposed on the luminous layer (214) and the first thin film encapsulation layer (213). 
Kang does not disclose wherein the luminous layer fully fills the pixel hole and has a top surface flush with a top surface of the first thin film encapsulation layer.  
Nonetheless, Wan discloses wherein a luminous layer (fig 1, 113; pages 4-5) fully fills a pixel hole (opening in first encapsulation layer 117) 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to fully fill the pixel opening of Kang as taught by Wan, as both Kang and Wan teach that the luminous layer comprises an organic light emission layer, since fully filling the luminous layer to the level flush with the opening layer allows for including multiple layers such as a hole injecting layer, hole transporting layer, emission layer, electron injection layer and electron transporting layer with sufficient thicknesses such that the layers have even spreadability for even coverage in the pixel opening on the pixel electrode.  

As to claim 9, Kang discloses an OLED display device (fig 1, OLED display device 1000), comprising the OLED display panel of claim 1 (paragraphs above), the OLED display panel (fig 1 and [0028]) comprising: 
a base substrate (fig 3, 100; [0030]);
a thin film transistor array layer (array layer of TFT1 and [0043]-[0049]) disposed on the base substrate (100);
a planarization layer (208; [0050]) disposed on the thin film transistor array layer (TFT1 array layer);

a thin film encapsulation layer (fig 3, 213 and 400; [0033]-[0034]; [0057]) comprising a first thin film encapsulation layer (213) and a second thin film encapsulation layer (400), wherein the first thin film encapsulation layer (213) is disposed on the planarization layer (208) and positioned at an edge of the planarization layer (top edge of 208), the first thin film encapsulation layer (213) covers a side surface of the luminous layer (214), a pixel hole (opening in layer 213 with OLED1 therein) is provided in a middle portion (middle of 213) of the first thin film encapsulation layer (213), and the second thin film encapsulation layer (400) is disposed on the luminous layer (214) and the first thin film encapsulation layer (213).
Kang does not disclose wherein the luminous layer fully fills the pixel hole and has a top surface flush with a top surface of the first thin film encapsulation layer.  
Nonetheless, Wan discloses wherein a luminous layer (fig 1, 113) fully fills a pixel hole (opening in first encapsulation layer 117) and has a top surface flush with a top surface of the first encapsulation layer (117). 
.  

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wan and further in view of Kwack et al. (US Pub. No. 2011/0291117 A1), hereafter referred to as Kwack.

As to claim 2, Kang in view of Wan disclose the OLED display panel according to claim 1 (paragraphs above).
Kang further discloses wherein the first thin film encapsulation layer (213) comprises a multilayer structure in which an organic insulating material and an inorganic insulating material are alternately stacked ([0057]) on the planarization layer (208).

Nonetheless, Kwack discloses wherein an insulating layer (fig 6A, layer 16) comprises a multilayer structure comprising a first inorganic layer (bottom inorganic layer 161), an organic layer (organic layer 162 on layer 161), and a second inorganic layer sequentially stacked (upper layer 161 on organic layer 162; [0052]-[0053]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the alternately stacked inorganic/organic layers of Kang from a sequentially stacked layer comprising a first inorganic layer, organic layer and second inorganic layer as taught by Kwack since the multiple layers of inorganic material will suppress the permeation of moisture and oxygen while the organic material will relieve internal stress of the inorganic material and fill fine cracks and pinholes of the inorganic film. 

As to claim 10, Kang in view of Wan disclose the OLED display device according to claim 9 (paragraphs above).

Kang does not explicitly disclose wherein the first thin film encapsulation layer comprises a first inorganic layer, an organic layer, and a second inorganic layer sequentially stacked on the planarization layer. 
Nonetheless, Kwack discloses wherein an insulating layer (fig 6A, layer 16) comprises a multilayer structure comprising a first inorganic layer (bottom inorganic layer 161), an organic layer (organic layer 162 on layer 161), and a second inorganic layer sequentially stacked (upper layer 161 on organic layer 162; [0052]-[0053]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the alternately stacked inorganic/organic layers of Kang from a sequentially stacked layer comprising a first inorganic layer, organic layer and second inorganic layer as taught by Kwack since the multiple layers of inorganic material will suppress the permeation of moisture and oxygen while the organic material will relieve internal stress of the inorganic material and fill fine cracks and pinholes of the inorganic film.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wan and Kwack and further in view of Ohno et al. (US Pub. No. 2018/0033978 A1), hereafter referred to as Ohno.

As to claim 3, Kang in view of Wan and Kwack disclose the OLED display panel according to claim 2 (paragraphs above).
Kang further discloses wherein the material of the inorganic layer comprises one or more combinations of silicon nitride and silicon oxynitride ([0057]) and discloses that the material of an organic insulating layer is PMMA ([0050]). 
Also, Ohno discloses wherein a material of an organic insulation layer is polymethyl methacrylate ([0215]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use polymethyl methacrylate for the organic encapsulation layer of Kang in view of Kwack and Ohno since this is a well-known organic material that has good encapsulation properties. 

As to claim 11, Kang in view of Wan and Kwack disclose the OLED display device according to claim 10 (paragraphs above),
Kang further discloses wherein the material of the inorganic layer comprises one or more combinations of silicon nitride and silicon oxynitride ([0057]) and discloses that the material of an organic insulating layer is PMMA ([0050]). 
Also, Ohno discloses wherein a material of an organic insulation layer is polymethyl methacrylate ([0215]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use polymethyl methacrylate for the organic encapsulation layer of Kang in view of Kwack and Ohno since this is a well-known organic material that has good encapsulation properties.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wan and Kwack and further in view of Jin et al. (PCT/CN2017/117354 published 12/21/2017 and US Pub. 2020/0044187A1 as detailed English description), hereafter referred to as Jin.

As to claim 4, Kang in view of Wan and Kwack disclose the OLED display panel according to claim 2 (paragraphs above).
Kang in view of Kwack do not disclose wherein a thickness of the first inorganic layer is 0.2um, a thickness of the second inorganic layer is 0.2um, and a thickness of the organic layer is 1.1um. 
Nonetheless, Jin discloses wherein the thickness of a thin film encapsulant includes a first inorganic layer ranging from 10 to 1000nm, a thickness of an organic layer ranging from 1 to 20um, and a thickness of a second inorganic layer ranging from 10 to 1000nm ([0023]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to choose the claimed thicknesses for the encapsulation sub-layers of Kang in view of Kwack and Jin since this involves only routine optimization to determine sufficient contamination barrier properties for the display panel depending on the intended use of the display, for example, a display used in an underwater environment or outdoor portable device or a display located inside of a home have different encapsulation requirements.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wan, Kwack and Ohno and further in view of Jin et al. .

As to claim 12, Kang in view of Wan, Kwack and Ohno disclose the OLED display device according to claim 11 (paragraphs above),
Kang in view of Kwack and Ohno do not disclose wherein a thickness of the first inorganic layer is 0.2um, a thickness of the second inorganic layer is 0.2um, and a thickness of the organic layer is 1.1um. 
Nonetheless, Jin discloses wherein the thickness of a thin film encapsulant includes a first inorganic layer ranging from 10 to 1000nm, a thickness of an organic layer ranging from 1 to 20um, and a thickness of a second inorganic layer ranging from 10 to 1000nm ([0023]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to choose the claimed thicknesses for the encapsulation sub-layers of Kang in view of Kwack, Ohno and Jin since this involves only routine optimization to determine sufficient contamination barrier properties for the display panel depending on the intended use of the display, for example, a display used in an underwater .  

Claims 5-8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wan and further in view of Ohno et al. (US Pub. No. 2018/0033978 A1), hereafter referred to as Ohno.

As to claim 5, Kang in view of Wan disclose the OLED display panel according to claim 1 (paragraphs above).
Kang further discloses a cover film (fig 3, 300; [0030]).
Kang does not disclose a polarizer.
Nonetheless, Ohno discloses a polarizer, wherein the polarizer layer is disposed on a thin film encapsulation layer (fig 24, polarizer 135; [0481] and [0489]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the polarizer of Ohno in the display of Kang since this will improve the optical properties of the display device.  
 
As to claim 6, Kang in view of Wan and Ohno disclose the OLED display panel according to claim 5 (paragraphs above).
Kang further discloses wherein a material of the cover film is a glass ([0030]). 

As to claim 7, Kang in view of Wan disclose the OLED display panel according to claim 1 (paragraphs above).
Kang does not explicitly disclose wherein a material of the thin film transistor array layer is a low temperature polysilicon, however, does disclose that it may be polysilicon ([0043]). 
Nonetheless, Ohno discloses wherein a material of a thin film transistor array layer is a low temperature polysilicon ([0112]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use low temperature polysilicon as the material of the TFT of Kang as taught by Ohno since this will allow for the polysilicon layer to be formed without damaging other components of the OLED panel.  

As to claim 8, Kang in view of Wan disclose the OLED display panel according to claim 1 (paragraphs above).

Nonetheless, Ohno discloses wherein a base substrate is a flexible substrate ([0006] and [0215]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a flexible base substrate in Kang as taught by Ohno since this will allow for the display panel to flex.  

As to claim 13, Kang in view of Wan disclose the OLED display device according to claim 9 (paragraphs above).
Kang further discloses a cover film (fig 3, 300; [0030]).
Kang does not disclose a polarizer.
Nonetheless, Ohno discloses a polarizer, wherein the polarizer layer is disposed on a thin film encapsulation layer (fig 24, polarizer 135; [0481] and [0489]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the polarizer of Ohno in the display of Kang since this will improve the optical properties of the display device.  

As to claim 14, Kang in view of Wan disclose the OLED display device according to claim 9 (paragraphs above).
Kang does not explicitly disclose wherein a material of the thin film transistor array layer is a low temperature polysilicon, however, does disclose that it may be polysilicon ([0043]). 
Nonetheless, Ohno discloses wherein a material of a thin film transistor array layer is a low temperature polysilicon ([0112]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use low temperature polysilicon as the material of the TFT of Kang as taught by Ohno since this will allow for the polysilicon layer to be formed without damaging other components of the OLED panel.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2014/0141547 A1) in view of Kishimoto (US Pub. No. 2020/0243629 A1) and further in view of Wan.

As to claim 15, Kim discloses a method for manufacturing an OLED display panel ([0028] and [0045]), comprising following steps:

step S20, forming a planarization layer (fig 6, layer 115; [0060]) on the thin film transistor array layer (120);
step S30, forming a first thin film encapsulation layer (layer 116; [0064]) on the planarization layer (115); 
step S40, patterning a pixel hole in a middle portion of the first thin film encapsulation layer ([0064]), and forming a luminous layer (132; [0071]) in the pixel hole (fig 10, 132 formed in the hole); and 
step S50, forming a second thin film encapsulation layer (fig 11, layer 300) on the luminous layer (132) and the first thin film encapsulation layer (116). 
Kim does not explicitly disclose that the patterning of the hole in the insulating layer 116 is performed by etching. 
Nonetheless, the Examiner takes Official Notice that etching is a well-known process for patterning insulating layers in the semiconductor art. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to etch the insulating layer in order to accomplish the patterned opening shown in figure 7 of Kim since etching was well known to create precise openings. 

Nonetheless, Kishimoto discloses wherein a luminous layer is formed by vapor deposition ([0046]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the luminous layer of Kim using a vapor deposition process as taught by Kishimoto since vapor deposition is a cost effective process for simultaneously forming emission layers in the pixels of an OLED display. 
Kim in view of Kishimoto do not disclose wherein the luminous layer fully fills the pixel hole and has a top surface flush with a top surface of the first thin film encapsulation layer.  
Nonetheless, Wan discloses wherein a luminous layer (fig 1, 113) fully fills a pixel hole (opening in first encapsulation layer 117) and has a top surface flush with a top surface of the first encapsulation layer (117). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to fully fill the pixel opening of Kim in view of Kishimoto as taught by Wan, as both Kim and Wan teach that the luminous layer comprises an organic light emission layer, since fully filling the luminous layer to the level flush with the opening layer allows for .

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wan, Kishimoto, Kang, Kwack and further in view of Choi et al. (US Pub. No. 2020/0144341 A1), hereafter referred to as Choi.

As to claim 16, Kim in view of Wan and Kishimoto disclose the method for manufacturing the OLED display panel according to claim 15 (paragraphs above).
Kim in view of Kishimoto do not disclose wherein step S30 comprises following step:
step S301, forming a first inorganic layer on the planarization layer by a plasma enhanced CVD process, and controlling the temperature within a range of 350 to 400C;
step S302, forming an organic layer on the first inorganic layer by an inkjet printing process; and 

Nonetheless, Kang discloses wherein forming a first encapsulation layer comprising forming an alternating stack of inorganic and organic layers (fig 3, 213; [0057]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the encapsulation layer of Kim in view of Kishimoto from an alternating stack of inorganic and organic layers since this will improve the contamination barrier properties of the layer. 
Kim in view of Kishimoto and Kang does not explicitly disclose wherein the first thin film encapsulation layer comprises a first inorganic layer, an organic layer, and a second inorganic layer sequentially stacked on the planarization layer. 
Nonetheless, Kwack discloses wherein an insulating layer (fig 6A, layer 16) comprises a multilayer structure comprising a first inorganic layer (bottom inorganic layer 161), an organic layer (organic layer 162 on layer 161), and a second inorganic layer sequentially stacked (upper layer 161 on organic layer 162; [0052]-[0053]); and wherein the first and second 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the alternately stacked inorganic/organic layers of Kang in view of Kim and Kishimoto from a sequentially stacked layer comprising a first inorganic layer, organic layer and second inorganic layer as taught by Kwack since the multiple layers of inorganic material will suppress the permeation of moisture and oxygen while the organic material will relieve internal stress of the inorganic material and fill fine cracks and pinholes of the inorganic film. 
None of Kim in view of Kishimoto, Kang and Kwack explicitly disclose that the organic layer is formed by inkjet printing.
Nonetheless, Choi discloses that using an inkjet process to form an organic layer is well known ([0095]).


As to claim 17, Kim in view of Wan, Kishimoto, Kang, Kwack and further in view of Choi disclose the method for manufacturing the OLED display panel according to claim 16 (paragraphs above).
Kang further discloses wherein the material of the inorganic layer comprises one or more combinations of silicon nitride and silicon oxynitride ([0057]) and discloses that the material of an organic insulating layer is PMMA ([0050]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use polymethyl methacrylate for the organic encapsulation layer of Kim since this is a well-known organic material that has good encapsulation properties. 
 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wan, Kishimoto and further in view of Kang.

As to claim 18, Kim in view of Wan and Kishimoto disclose the method for manufacturing the OLED display panel according to claim 15 (paragraphs above).
Kim further discloses step S60, forming a polarizer layer on the second thin film encapsulation layer ([0020]).
Kim in view of Kishimoto does not explicitly disclose a cover film.
Nonetheless, Kang discloses a cover film (fig 3, film 300; [0030]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the cover film of Kang on the display of Kim and Kishimoto in order to prevent scratches from forming on the display panel. 

As to claim 19, Kim in view of Wan, Kishimoto and Kang discloses the method for manufacturing the OLED display panel according to claim 18 (paragraphs above).


Pertinent Art
US Pub. No. 2020/0303466 teaches in paragraph [0086] that a PDL is made of a stacked structure of inorganic/organic layers. 
US Pub. No. 2017/0098718 paragraph [0094] teaches that fig 11 includes a PDL 19 made of alternating stack of layers of inorganic and organic layers. 
US Pub. No. 2014/0061618 teaches paragraph [0060].

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.

Applicant argued that none of the previously applied prior art references teach or suggest the newly amended limitations.  
This argument is moot in view of new grounds of rejection. 

Applicant argued that the Applicant’s paragraph [0055], in the published application, does not recite that the luminous layer 80 is 
Examiner disagrees because paragraph [0055] recites “It should be noted that the thin film transistor array layer 20, the planarization layer 30, and the luminous layer 80 are all conventional structures and are not described in details in the present embodiment.”  As such, if the layer 80 is unconventional as argued then one of skill in the art would not understand how to operate the pixel without some sort of electrical connection.  Nonetheless, this layer is considered to be operational because the Applicant has taught that it is conventional.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/19/2022